SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 SCHEDULE 13D (Rule 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO ' 240.13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO ' 240.13d-2(a) (Amendment No. 1)* Hypertension Diagnostics, Inc. (Name of Issuer) Common Stock, $.01 par value (Title of Class of Securities) 44914V 10 4 (CUSIP Number) Jay N. Cohn Hypertension Diagnostics, Inc. 2915 Waters Road, Suite 108 Eagan, Minnesota55121 Phone: (651-687-9999) With a copy to: Douglas T. Holod, Esq. Maslon Edelman Borman & Brand, LLP 3300 Wells Fargo Center 90 South Seventh Street Minneapolis, MN 55402-4140 Phone: (612) 672-8200 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) January 31, 2011 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Sections 240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box / /. Note: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See Section 240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 44914V 10 4Page 2 of 5 1NAMES OF REPORTING PERSONS Jay N. Cohn 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [ ] (b) [ ] 3SEC USE ONLY 4SOURCE OF FUNDS (See Instructions) Not applicable 5CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e) [ ] 6CITIZENSHIP OR PLACE OF ORGANIZATION United States 7SOLE VOTING POWER NUMBER OF SHARES 8SHARED VOTING POWER BENEFICIALLY 0 OWNED BY EACH 9SOLE DISPOSITIVE POWER REPORTING PERSON 10SHARED DISPOSITIVE POWER WITH 0 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 3,901,496 (see explanation in Item 5) 12CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions)[X] (See exhibit 99.1) 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 8.95% 14TYPE OF REPORTING PERSON (See Instructions) IN ITEM 1.SECURITY AND ISSUER This statement relates to the common stock, $.01 par value, of Hypertension Diagnostics, Inc., a Minnesota corporation (the "Company" or the “Issuer”). The address of the Company’s principal executive offices is 2915 Waters Road, Suite 108, Eagan, MN55121. ITEM 2.IDENTITY AND BACKGROUND (a) This Amendment to Schedule 13D is being filed by Jay N. Cohn. (b) The principal office of Dr. Cohn is 2915 Waters Road, Suite 108, Eagan, MN55121. (c) Dr. Cohn is a director of the Issuer. (d) - (e) During the last five years, Dr. Cohn has not been convicted in a criminal proceeding, been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction as a result of which such individual was or is subject to a judgment, decree, or final order enjoining future violations of, or prohibiting, or mandating activity subject to, federal or state securities laws or finding any violation with respect to such laws. (f)The Reporting Person is a citizen of the United States. ITEM 3.SOURCE AND AMOUNT OF FUNDS OR OTHER CONSIDERATION NOT APPLICABLE. ITEM 4.PURPOSE OF TRANSACTION The Reporting Person has no present plans or proposal or specific knowledge that relates to or would result in any of the actions specified in clauses (a) through (j) of Item 4 of Schedule 13D. ITEM 5.INTEREST IN THE SECURITIES OF THE ISSUER (a) Dr. Cohn beneficially owns 3,901,496 shares, representing approximately 8.95% of the outstanding and convertible shares of Common Stock of the Issuer.The calculation of the foregoing percentage is based on a total of 42,038,447 shares of Common Stock outstanding and 718,673 shares of convertible preferred stock (convertible at the rate of 12 for one) of the Issuer outstanding on November 12, 2010. (b) Dr. Cohn has sole voting and dispositive power with respect to 2,752,988 shares of the Common Stock (including 1,566,724 shares issuable upon exercise of options and warrants to purchase common stock) and 95,709 shares of Preferred Stock (convertible to common stock at the rate of 12 for one) (including warrants to purchase 26,880 shares of preferred stock) of the Issuer. (c)TRANSACTIONS WITHIN THE LAST 60 DAYS OR SINCE THE LAST FILING. None. (d)Not applicable. (e)Not applicable. ITEM 6.CONTRACTS, ARRANGEMENTS, UNDERSTANDINGS WITH RESPECT TO SECURITIES OF THE ISSUER None ITEM 7.MATERIAL TO BE FILED AS EXHIBITS Exhibit 99.1 – Excluded Shares SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated: February 11, 2011 /s/ Mark N. Schwartz as attorney-in-fact for Jay N. Cohn
